—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Howe, J.). We add only that there is no merit to defendants’ contention that the oral agreement entitling plaintiff to commissions earned during his employment is barred by the Statute of Frauds (see, Dickenson v Dickenson Agency, 127 AD2d 983, 984; see also, Cron v Hargro Fabrics, 91 NY2d 362). (Appeal from Order of Supreme Court, Erie County, Howe, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Balio and Boehm, JJ.